Citation Nr: 1748781	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from January 1944 to May 1946 and December 1950 to October 1951.  The Veteran died in February 2011; his survivors also included his widow (who, in turn, died in May 2012).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decisional letter from the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the appellant's claim of entitlement to payment of the surviving spouse's VA benefits.  Jurisdiction over this claim now lies with the VA Regional Office in Providence, Rhode Island.  In September 2014, a videoconference hearing was held before the undersigned.  The Board remanded the claim in July 2015.


FINDING OF FACT

The appellant does not meet the statutory definition of a child as defined in 38 U.S.C.A. § 101(4)(A) and did not bear expenses for the Veteran's or widow's last sickness and burial.

CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. §§ 101 (4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record shows that the Veteran died in February 2011.  At the time of his death, he did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits which he was entitled to receive on the basis of evidence in the file.  [Notably, a March 2011 letter notified his widow that, as the surviving spouse of the Veteran, she was entitled to receive the Veteran's benefit for the month in which he died and that a check for the month of his death would soon be sent.  It has not been claimed that this check was not received by his widow during her lifetime.]  Further, an unappealed March 2012 rating decision denied the Veteran's widow's claim for DIC and an unappealed April 2012 rating decision denied her claim for death pension.  The Veteran's widow died in May 2012.  A claim for the Veteran's widow to be awarded special monthly compensation based on the need for regular aid and attendance or at the housebound rate had been received by VA in April 2012 and was pending at the time of her death. 

After a review of the evidence, the Board finds that the appellant is not entitled to accrued benefits.

Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid as follows: Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  Upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121 (a)(2), (3), (5); 38 C.F.R. § 3.1000 (a), (2).

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57.

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101 (4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121 (a)(5).  

First, the appellant does not qualify as a "child" for VA purposes.  The evidence does not show that she is under the age of 18 or 23, or that prior to reaching the age of 18 she became permanently incapable of self-support.  Thus, she is not eligible to pursue a claim for accrued benefits (with regard to the surviving spouse's claim of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate).  Moreover, the evidence reflects that the appellant did not use her own funds to pay the expenses of the Veteran's last sickness or burial.  Rather, the Veteran's spouse's March 2011 Application for Burial Benefits stated that she, the Veteran's spouse, paid for those expenses.  On most recent remand, the appellant did not provide any further information to demonstrate that she had paid for the Veteran's or the widow's burial or sickness expenses.  While the appellant has stated that her claim is based upon a cause of death action, in that it is her belief that the Veteran's death was due in part to his service-connected psychiatric disorder, the Board notes that there was no cause of death claim pending at the time of her mother's death.  Thus, that claim cannot be pursued even if the appellant were eligible to pursue a claim for accrued benefits or to continue a claim as a substitute claimant.

Accordingly, the appellant does not meet the legal threshold for the claim for accrued benefits and thus, the claim must be denied as a matter of law.


ORDER

The claim for accrued benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


